DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 12 is hand drawn. Fig. 20 drawing is not clear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent “claim 3 and claim 4”.  See MPEP § 608.01(n).  Accordingly, the claim 14 has not been further treated on the merits. 
Claim 17 is objected to because of the following informalities:  replace “The imaging optics of claim 7” with “The ARHS of claim 7”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claim 1, the limitations “a partially reflecting combiner”, “symmetrical free-form lens surfaces” fail to comply with the written description requirement.
Claims 2-19 are rejected as being dependent on claim 1.
As of claim 3, the limitation “the field-of-view is at least 65 degrees horizontally per eye” fails to comply with the written description requirement.
As of claim 4, the limitation “the eye box is at least 10 mm wide horizontally and vertically” fails to comply with the written description requirement.
As of claim 5, the limitation “the partially reflecting combiner comprises a rear surface, which is a partially reflective spherical, conic, aspheric, or freeform surface, and a front surface, which is a transmissive spherical, conic, aspheric, or freeform surface” fails to comply with the written description requirement.

Claims 9-11 are rejected as being dependent on claim 8.
As of claim 13, the limitation “the maximum linear dimension of the imager is between 0.1 and 3.5 inches” fails to comply with the written description requirement.
As of claim 19, the limitation “software-based adjustments are used to improve the comfort and quality for the user by adjusting color and brightness according to image content and environmental conditions” fails to comply with the written description requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation “a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner” is indefinite. What does in mean by “a partially reflecting combiner”? What makes it to make the partially reflect light? Is it a dichroic mirror? The limitation “a combination of lens elements 
Claims 2-19 are rejected as being dependent on claim 1.
As of claim 3, the limitation “the field-of-view is at least 65 degrees horizontally per eye” is vague. The Examiner is unclear about what is meant by the field-of-view is at least 65 degrees horizontally per eye. The Applicant is required to clarify.
As of claim 4, the limitation “the eye box is at least 10 mm wide horizontally and vertically” is vague. The Examiner is unclear about what is meant by the eye box is at least 10 mm wide horizontally and vertically. The Applicant is required to clarify.
As of claim 5, the limitation “the partially reflecting combiner comprises a rear surface, which is a partially reflective spherical, conic, aspheric, or freeform surface, and a front surface, which is a transmissive spherical, conic, aspheric, or freeform surface” is vague. The Examiner is unclear about what is meant by the partially reflecting combiner comprises a rear surface, which is a partially reflective spherical, conic, aspheric, or freeform surface, and a front surface, which is a transmissive spherical, conic, aspheric, or freeform surface. The Applicant is required to clarify.
As of claim 8, the limitation “the imaging optics used a combination of spherical, aspherical, and free-form lens surfaces fabricated from plastic or glass” is vague. The Examiner is unclear about what is meant by the imaging optics used a combination of spherical, aspherical, and free-form lens surfaces fabricated from plastic or glass. The Applicant is required to clarify.
Claims 9-11 are rejected as being dependent on claim 8.

As of claim 18, the limitation “software-based corrections are used to improve the image quality of the display by compensating for blur, distortion, and lateral chromatic aberration” is unclear. What is meant by “blur”?  A review of the description (fig. 19) shows “geometric distortion” not just distortion. A distortion may be many forms of distortions.
As of claim 19, the limitation “software-based adjustments are used to improve the comfort and quality for the user by adjusting color and brightness according to image content and environmental conditions” is vague. The Examiner is unclear about what is meant by adjusting color and brightness according to image content and environmental conditions. Applicant is required to clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being un-patentable over Hollands et al. (US 2020/0174255 A1; Hollands) in view of HU et al. (US 2017/0115489 A1; HU) and further in view of Cakmakci et al. (US 9632312 B1; Cakmakci).
As of claim 1, Hollands teaches a projection augmented reality headset (ARHS) 10 [fig 1], providing a wide field of view [0007], comprising; a projection ARHS 10 (head-mounted device) [fig 1] [0003] having an imager 20A [fig 1] and imaging optics 20B [fig 1] which provides image light to a partially reflecting combiner 40 (multi-layer holographic combiner 40 may include transmission hologram structures 44 and reflection hologram structures 42) [fig 2] [0039]; the partially reflecting combiner 40 [fig 2] configured to receive the image light (from display module 20A) [fig 2], and is configured to re-direct the image light towards an eye box 24 [fig 2] [0030].

HU teaches a head-mounted device [fig 1] having the imaging optics104, 105 [fig 1] include a combination of lens elements 118, 119, 122, 123  having symmetrical free-form lens surfaces [0018] that are tilted and decentered to expand a field of view (the display panel 104 includes two lateral sections: a left central field of view (FOV) section 116 and a left peripheral FOV section 117, and the optical subassembly 110 is implemented with two lenses: a left central lens 118 focused on the left central FOV section 116 and a left peripheral lens 119 focused on the left peripheral FOV section 117. Similarly, in the depicted embodiment the display panel 105 includes two lateral sections: a right central field of view (FOV) section 120 and a right peripheral FOV section 121, and the optical subassembly 111 is implemented with two lenses: a right central lens 122 focused on the right central FOV section 120 and a right peripheral lens 123 focused on the right peripheral FOV section 121) [0018].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the imaging optics include a combination of lens elements having symmetrical free-form lens surfaces that are tilted and decentered to expand a field of view as taught by HU to the ARHS as disclosed by Hollands in order to produce stereoscopic imagery to the user so as to give a sense of presence in a three-dimensional (3D) scene (HU; [0004]).

Cakmakci teaches an optical system 100 [fig 1] having an optimized eye relief (curved diffractive optical combiner 105 partially reflects image light 130 collimates it within eyebox 135 which is setback from diffractive optical combiner 105 by an eye relief dimension) (col 3, lines 36-39) and an eye relief offset (D1, D5) [fig 1] between the partially reflecting combiner 105 [fig 1] and the eyebox 135 [fig 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have having an optimized eye relief and an eye relief offset between the partially reflecting combiner and the eyebox as taught by Cakmakci to the ARHS as disclosed by Hollands in view of HU in order to produce the image to focus by the human eye in a near-to-eye configuration (Cakmakci; col 3, line 46-48).
As of claim 2, Hollands in view of HU teaches the invention as cited above except for the partially reflecting combiner is at least 20 mm, but no more than 40 mm, from the wearer's eye.
Cakmakci teaches the partially reflecting combiner 105 [fig 1] is at least 20 mm, but no more than 40 mm, from the wearer's eye (dimension D5 is meant to represent an approximate distance from a corneal surface and a pupil of an eye. In one embodiment, D5 is approximately 3.5 mm. D1 is approximately 18.7 mm) (col 3, lines 42-45 & col3, lines 54-55).
.
Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Hollands et al. (US 2020/0174255 A1; Hollands) in view of HU et al. (US 2017/0115489 A1; HU) and Cakmakci et al. (US 9632312 B1; Cakmakci) and further in view of Yoon (US 10514544 B1).
Hollands in view of HU and Cakmakci teaches the invention as cited above except for the eye box is at least 10 mm wide horizontally and vertically.
Yoon teaches a display device 100 [fig 1] having the eye box is at least 10 mm wide horizontally and vertically (col 5, lines 20-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the eye box is at least 10 mm wide horizontally and vertically as taught by Yoon to the ARHS as disclosed by Hollands in view of HU and Cakmakci in order to have wider field of view improves immersiveness in a virtual reality experience, and enhances users' overall enjoyment of head-mounted display devices (Yoon; col 1, line 23-25).
Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Hollands et al. (US 2020/0174255 A1; Hollands) in view of HU et al. (US 2017/0115489 A1; HU) .
Hollands in view of HU and Cakmakci teaches the invention as cited above except for the combiner may consist of two cemented elements with a partially reflective second surface. 
Hua teaches a head-mounted device [fig 5D] having the combiner 515 [fig 5D] may consist of two cemented elements 4, 5 [fig 5D] with a partially reflective second surface (of 4) [fig 5D].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the combiner may consist of two cemented elements with a partially reflective second surface as taught by Hua to the ARHS as disclosed by Hollands in view of HU and Cakmakci in order to provide a lightweight, compact, robust, and eye-tracked HMD solution with a less obtrusive form factor than any existing HMD (Yoon; [0047).
Allowable Subject Matter
Claims 3, 5-6, 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier drawing and claim objections and 112(a) & (b) rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting 
As of claim 5, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, the partially reflecting combiner comprises a rear surface, which is a partially reflective 
As of claim 6, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, a partially reflective coated front surface, and the transmissive rear surface may be used together as a Magnin mirror to correct aberrations.
As of claim 8, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display 
Claims 9-11 are allowed as being dependent on claim 8.
As of claim 12, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, the imager has a pixel pitch between 0.5 and 15 micrometers. 
Claim 13 is allowed as being dependent on claim 12.

As of claim 15, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as 
As of claim 16, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, 
Claim 17 is allowed as being dependent on claim 16.
As of claim 18, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, software-based corrections are used to improve the image quality of the display by compensating for blur, distortion, and lateral chromatic aberration.
As of claim 19, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Curtis et al. (US 20190179149 A1) teaches an optical system for an augmented reality head mounted display eyepiece that is configured to deliver images to the eye wherein the optical system includes optics. The optics are disposed so as to receive light output from the light source. The optics further arranged with respect to a spatial light modulator such that the light received from the light source passes through the optics and illuminates the spatial light modulator. The light illuminating the spatial light modulator is redirected back through the optics and is coupled into at least one waveguide through at least one in-coupling optical element. At least a portion of the coupled light is ejected from at least one waveguide by at least one out-coupling optical element and directed to the eye of the user;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882